Title: To James Madison from Joseph Warner Rose, 15 November 1805 (Abstract)
From: Rose, Joseph Warner
To: Madison, James


          § From Joseph Warner Rose. 15 November 1805, Worcester. “I have taken the earliest opportunity on my arrival in this place from the Island of Antigua of acknowledging the receipt of your Letter dated in April last Original and Duplicate of which has never been received.
          “I quitted the above Island on the 15th of last Month and on the 17th a Vessel was dispatched after me to Montserrat where I received your Triplicate by which I find that The President had honored me with the Appointment of Commercial Agent for the Island of Antigua.
          “I shall do myself the honor of waiting on the President and yourself as soon as my Health will permit when I shall have an opportunity of thanking you personally.”
        